—Order, Supreme Court, New York County (Jane Solomon, J.), entered on or about August 15, 1997, which denied defendant’s motion to vacate an April 12, 1993 default judgment, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered on or about October 7, 1997, which denied defendant’s motion for reargument, unanimously dismissed, without costs, as taken from a nonappealable order.
Defendant’s motion to vacate its default in order to interpose a 1989 judgment as a set off was both untimely and groundless under CPLR 5015. Concur — Sullivan, J. P., Ellerin, Williams, Tom and Mazzarelli, JJ.